Ann Doser filed an application for writ of habeas corpus in this court, seeking reduction of her appeal bond.
Petitioner alleges that on or about January 26, 1946, a charge of murder was filed against her in the district court of Atoka county, Okla., and that the judge of said court fixed bail of said petitioner in the sum of $10,000, which petitioner made. That in May, 1946, petitioner was tried in the district court of Atoka county on the charge of murder and her trial resulted in a hung jury and she was permitted to stand on her $10,000 bail previously granted. That thereafter, and in October, 1946, she was again placed on trial for said charge and found guilty of murder, and sentenced to life imprisonment in the State Penitentiary.
That petitioner appealed from said judgment of the district court of Atoka county, and on February 9, 1949, the Criminal Court of Appeals reversed said cause and granted petitioner a new trial, 88 Okla. Crim. 299, 203 P.2d 451. That after the mandate was spread of record, petitioner made application to the district court of Atoka county for bail, and on March 8, 1949, the judge of said court fixed her bail at $25,000. That said bond is excessive; that petitioner is unable to make such bond, and prays that it be reduced, and she be granted bail in the sum of $10,000. *Page 237 
A hearing was had in this court on said application on March 23, 1949, and evidence introduced. The court, after due consideration, was of the opinion that the bond fixed by the district court of Atoka county is excessive, and that under the circumstances herein $10,000 would be a reasonable bond in the premises.
The application for writ of habeas corpus reducing the appeal bond of petitioner from $25,000 to $10,000 is granted.
BRETT, J., concurs. JONES, P. J., dissents.